Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	This Office Action is an answer to a communication received on 3/19/2021; claims 1-20 are pending.
Information disclosure statement (IDS)
3.	The information disclosure statement (IDS) submitted on 2/24/2020 was filed on the mailing date of the application on 2/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or actsto entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- a health status: Claims 1, and 16
- a computer, a processor, or  a memory: Claim 1
- a vertical displacement: Claims 1, and 16
- a detected displacement of a marker: Claims 1, and 16
- a suspension component of the vehicle: : Claims 1, and 16
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims  1-2, 5, 10-11, 13, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by McClellan (US 20100211249 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over McClellan.
A. Per claims 1, and 16: McClellan teaches a system, and its associating method, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor  (see McClellan, FIG. 1) to:
- determine a detected displacement of a marker on a vehicle based on image data captured while the vehicle traverses a vertical displacement of a ground surface (i.e., “Any later deviation in the vehicle’s vertical axis would be detected by vehicle monitoring system 401” see McClellan para. [0052]);
then determine a health status of a suspension component of the vehicle is unhealthy based on comparing the detected displacement of the marker to a threshold/target displacement of the marker (i,e,, “may indicate the type of suspension problem, such as a bad shock or strut or bad springs” see McClellan, para. [0012]-[0013]), wherein the target displacement specifies displacement of the marker indicating the suspension component is healthy (i.e., within a threshold/good limit); and
operate the vehicle based on the suspension component being unhealthy (i.e., “Upon detecting a suspension problem, vehicle  monitoring system 401 may report the problem to the driver or a vehicle owner and may recommend maintenance to be performed based upon the detected problem.” or reducing loads, see McClellan, para. [0052]).
It would have been obvious also to one of ordinary skill in the art before the effective filing date of the claimed invention to implement McClellan.to know that a threshold of vertical movement is also a maximum displacement of a marker (a marker is merely an object for indicating a level) on a component of a vehicle.
B. Per claims 2, and 17: McClellan also teaches about determining the suspension component is unhealthy based on a detected damping level/amplitude (see McClellan, para. [0012], and claims 19-20).
C. Per claims 5, and 19: McClellan also teaches about determining a target displacement based on a speed of the vehicle (i.e., “The baseline profile may comprise data for more than one vehicle speed. The method may further comprise identifying vehicle maintenance requirements based upon the deviations from the baseline profile. The deviations may comprise vertical movement, such as one or more vehicle bounces, that exceed a vertical range in the baseline profile. The vertical movement is one or more vehicle bounces” see McClellan, para. [0011], [0044]).
D. Per claims 10, and 11: McClellan also teaches about transmitting a message to actuating a vehicle component: braking/accelerating (i.e., controlling a braking component to slowdown a vehicle/stopping at a nearest garage, see McClellan, para. [0044]).
8.	Claims 3-4, 6-9, 12, are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over McClellan, in view of Anderson et al.( US 20150224845 A1) – hereinafter “Anderson”.
A. Per claim 3: The rationales and reference for a rejection of claim 2 are incorporated.
McClellan does not disclose computer instructions to request authorization to operate the vehicle based on the detected damping characteristic of the suspension component being between a second threshold from the corresponding damping characteristic of the suspension component and the first threshold, wherein the second threshold is less than the first threshold; however, Anderson suggests using a second threshold (i.e., “In many cases it may be desirable for the second threshold to be below the first threshold for reasons such as creating a hysteresis band to reduce valve oscillations.” (see Anderson para. [0163], [0191], [0613]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement McClellan with Anderson with using a second threshold (having a level lesser than a first threshold) because a vehicle still needs a damping ability.
B. Per claim 4: The rationales and reference for a rejection of claim 2 are incorporated.
McClellan does not disclose instructions to, upon receiving authorization from a vehicle computer, transmit a message to the vehicle computer actuating one or more vehicle components to operate the vehicle to a predetermined location; however, Anderson suggests a similar action (i.e., authorizing a command to a vehicle to do something with a speed bump on the way “if the location of a speed bump is known, the actuators can start to lift the wheels immediately before impact.” See Anderson para. [0049]).
C. Per claim 6:  McClellan determines a speed of the vehicle based on image data (see McClellan, para. [0044]).
D. Per claims 7, and 9:  McClellan suggests about detecting the “vertical movement”/marker identifier in the image data (i.e., “Monitoring the observed vehicle movement step may further comprise monitoring an amplitude of the vertical oscillation, and monitoring a number of cycles of the vertical oscillation” see McClellan, para [0011]).
E. Per claim 8: The rationales and reference for a rejection of claim 4 are incorporated.
McClellan does not disclose about receiving a message from a vehicle computer specifying the suspension operation mode; however, Anderson suggests that feature (i.e., “An active suspension may operate in a regeneration mode, in an active mode” see Anderson col. 28: 18-20).
F. Per claim 12: The rationales and reference for a rejection of claim 1 are incorporated.
McClellan suggests to identify a marker to indicating a GOOD/BAD health status (i,e,, McClellan implies this feature by disclosing: “may indicate the type of suspension problem, such as a bad shock or strut or bad springs” see McClellan, para. [0012]-[0013]).
G. Per claim 15: The rationales and reference for a rejection of claim 1 are incorporated.
McClellan also teaches a feature of detecting a height of a marker based on image data (“Monitoring the observed vehicle movement step may further comprise monitoring an amplitude of the vertical oscillation, and monitoring a number of cycles of the vertical oscillation” see McClellan para. [0011]); and then determine the health status of a suspension component of the vehicle is unhealthy based further on comparing the detected height of the marker to a target height of the marker, wherein the target height specifies a height of the marker indicating the suspension component is healthy (i,e,, “may indicate the type of suspension problem, such as a bad shock or strut or bad springs” see McClellan, para. [0012]-[0013]),
9.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over McClellan, in view of Woodard et al., (US Pub. 20040078125 A1) – hereinafter “Woodard”.
 The rationales and reference for a rejection of claim 1 are incorporated.
	McClellan does not disclose about using a neural network; however, Woodard applies neural network while processing data for updating (i.e., “a neural network  trained to establish performance metrics and patterns thereof when the vehicle is known to be operating properly, or iii) a combination of memory storage and neural network devices.” See Woodard et al., para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement McClellan with Woodard in using neural network for processing because Woodard sees an application that processor 144 is supplied with baseline data 145 (e.g., envelopes and/or profiles associated with the measurable attributes) indicative of acceptable/unacceptable levels for the individually-measured attributes as well as interpretations of what unacceptable levels of performance may indicate.
Conclusion
10.	Pending claims 1-20 are rejected. 
11.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662